DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth drawing objection have been fully considered and are persuasive in view of the Amendment cancelling the previous claims.  Accordingly, the objections to the drawings have been withdrawn. 
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the cancellation of the previous claims.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn. 
Applicant's arguments filed with respect to the prior art rejection have been fully considered but they are moot.  Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the modified grounds of rejection presented below.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “to control a flow of oil from the oil separator to the suction line”.  It is unclear if “a flow of oil” is the same or different from “to deliver the oil” in claim 27.  It believed to be the same.  Claims 30-32 are rejected insofar as they are dependent on claim 29 and therefore include the same error(s).  
Claims 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 refers to “a flow of the oil”.  It is unclear is this is the same or different from “a flow” in claim 29.  It has been interpreted as the same.  
Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitations “a determination” and “an oil threshold”.  It is unclear if this is the same or different from “a threshold amount” and “determining” in claim 27.  They are believed to be the same.  Claim 32 is rejected insofar as it is dependent on claim 31 and therefore includes the same error(s).  
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitations “a determination”.  It is unclear if this is the same or different from “determining” in claim 27. It is believed to be the same.  It is also unclear how this operation differs from at the end of claim 31, upon which claim 32 depends, once the determination is resolved.  Compare also below with claim 33 regarding “a measured amount”.  
Claims 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 refers to “measure an amount of oil”.  It is unclear how this relates back to “an amount of oil” in claim 27.  It is believed that this claim is intended to further define the “determining an amount of oil” of claim 27.  Claim 34 is rejected insofar as it is dependent on claim 33 and therefore includes the same error(s).  
Claims 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 refers to “an oil threshold”.  It is unclear if this is the same or different from “a threshold amount”.  It is believed to be the same.  Claim 37 is rejected insofar as it is dependent on claim 36 and therefore includes the same error(s).  
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation “wherein the controller is further configured to perform operations comprising, after a predetermined amount of time: adjusting the plurality of oil equalization valves to an open state; and subsequent to adjusting the plurality of oil equalization valves to an open state, adjusting the plurality of oil equalization valves to a closed state.”  It is unclear if this is in addition to or in lieu of the periodic opening of claim 27.  To expedite prosecution, the limitation has been interpreted as a part of what was set forth in claim 27.  
Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 refers to “measuring an amount of oil”.  It is unclear how this relates back to “an amount of oil” in claim 27.  It is believed that this claim is intended to further define the “determining an amount of oil” of claim 40.  Claim 34 is rejected insofar as it is dependent on claim 33 and therefore includes the same error(s).  
Claims 43-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation “to control a flow of oil from the oil separator to the suction line”.  It is unclear if “a flow of oil” is the same or different from “delivering the oil” in claim 40.  It believed to be the same.  Claims 44-47 are rejected insofar as they are dependent on claim 43 and therefore include the same error(s).  
Claims 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitations “a determination” and “an oil threshold”.  It is unclear if this is the same or different from “a threshold amount” and “determining” in claim 40.  They are believed to be the same.  Claims 46-47 are rejected insofar as it is dependent on claim 45 and therefore includes the same error(s).  
Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 refers to “a measured an amount of oil”.  It is unclear how this relates back to “an amount of oil” in claim 40.  It is believed that this claim is intended to further define the “determining an amount of oil” of claim 40.  
Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 refers to “a measured an amount of oil”.  It is unclear how this relates back to “an amount of oil” in claim 40.  It is believed that this claim is intended to further define the “determining an amount of oil” of claim 40.  It is also unclear how “an oil threshold” relates to  “a threshold amount” in claim 40.  It is believed to be the same.  
Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 refers to “a measured an amount of oil”.  It is unclear how this relates back to “an amount of oil” in claim 40.  It is believed that this claim is intended to further define the “determining an amount of oil” of claim 40.  
Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation “further comprising: opening the plurality of oil equalization valves; and closing the plurality of oil equalization valves after a predetermined amount of time.”  It is unclear if this is in addition to or in lieu of the periodic opening of claim 40.  To expedite prosecution, the limitation has been interpreted as a part of what was set forth in claim 40.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-35 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (EP 1443286: cited by Applicant) in view of Ogata et al. (US 2011/0138831: previously cited).
Regarding claim 27, Yamamoto discloses a refrigeration system that provides cooling for a refrigeration load, the refrigeration system comprising: 
a plurality of compressors configured to circulate the refrigerant within the refrigeration system (see at least compressors #1a/#1b/#1c); 
a suction line configured to deliver at least a portion of the refrigerant to at least one of the plurality of compressors (see at least inlet pipe(s) #12a/#12b/#12c); 
an oil separator configured to separate oil from the refrigerant (see at least oil separator #4); 
an oil return line configured to deliver the oil from the oil separator to the suction line (see at least oil return pipe #21) to mix the oil with the refrigerant upstream of the plurality of compressors (see at least paragraph [0031]: the oil from pipe #21 is mixed upstream of the plurality of compressors); 
a plurality of oil equalization lines, each oil equalization line positioned to fluidly couple at least one of the plurality of compressors to the oil return line (see at least capillary tubes #16a/#16b/#16c);
a plurality of oil equalization valves, each oil equalization valve located along one of the oil equalization lines and configured to control a flow of oil through the oil equalization lines (see at least Figure 6, valves #51a/#51b); and
a controller configured to perform operations (see at least Figure 6, control unit #30) comprising:
periodically opening the plurality of oil equalization valves (see at least Figure 6, control unit #30 connected to valves #51a/#51b; paragraph [0077]) to cause a flow of excess oil from the plurality of compressors into the plurality of oil equalization lines to equalize an amount of oil within each compressor of the plurality of compressors (see at least paragraphs [0078]-[0083] and [0087]-[0090]: opening of the valves #51a/#51b causes the oil to flow back into the capillary tubes which equalizes the amount of oil).
Yamamoto does not disclose that the controller is configured to perform operations comprising: determining an amount of oil within the suction line; comparing the determined amount of oil within the suction line to a threshold amount; nor that the control is based on a result of the comparison.
Ogata et al. teaches another refrigeration system having a controller, wherein the controller is configured to perform operations comprising: determining an amount of oil within the suction line (see at least paragraphs [0084]; [0104]); comparing the determined amount of oil within the suction line to a threshold amount (see at least paragraphs [0084]; [0104]); and the controller is configured to perform oil control operations relating to oil control based on a result of the comparison (see at least paragraphs [0084]; [0104]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Yamamoto with the controller is configured to perform operations comprising: determining an amount of oil within the suction line; comparing the determined amount of oil within the suction line to a threshold amount; and that the control is based on a result of the comparison, as taught by Ogata et al., to improve the system of Yamamoto by allowing for an adequate oil supply to the compressor to be monitored and maintained at all times.
Yamamoto is silent regarding using carbon dioxide (CO2) as a refrigerant.
Ogata et al. further teaches (CO2) as a refrigerant (see at least paragraph [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Yamamoto with using carbon dioxide (CO2) as a refrigerant, as taught by Ogata et al., to improve the system of Yamamoto by utilizing a readily abundant, low global warming potential, non-ozone depleting refrigerant.  Examiner also refers Applicant to MPEP 2115 in the case of the material/article worked upon in the context of an apparatus claim.
Regarding claim 28, Yamamoto as modified by Ogata et al. further discloses further comprising a discharge line configured to receive the CO2 refrigerant and the oil from the plurality of compressors  and to conduct the CO2 refrigerant and the oil to the oil separator (see at least high-pressure-side pipe #3).  
Regarding claim 29, Yamamoto does not disclose, in the same embodiment, further comprising an oil control valve located along the oil return line and configured to control a flow of oil from the oil separator to the suction line.
 However, Yamamoto further discloses, in another embodiment, further comprising an oil control valve located along the oil return line and configured to control a flow of oil from the oil separator to the suction line (see at least Figure 3, valve #24).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the embodiment of Yamamoto with further comprising an oil control valve located along the oil return line and configured to control a flow of oil from the oil separator to the suction line, as taught by the other embodiment of Yamamoto, to improve the system of Yamamoto by allowing for oil levels to be controlled during start-up/shut-down (see at least Yamamoto paragraphs [0051]-[0055]).  
Regarding claim 30, Yamamoto, as modified above, further discloses wherein the oil control valve is configured to permit a flow of the oil from the oil separator to the suction line  when the oil control valve is in an open state, and the oil control valve is configured to prevent the flow of the oil from the oil separator to the suction line when the oil control valve is in a closed state (Yamamoto Figure 3, control unit #30 paragraphs [0051]-[0055]; Ogata et al. paragraphs [0104]; [0084]).
Regarding claim 31, Yamamoto, as modified above, further discloses wherein the controller is configured to perform operations comprising: 
adjusting the oil control valve to the open state in response to a determination that the amount of oil within the suction line is less than an oil threshold; and 
maintaining the oil control valve closed in the closed state in response to a determination that the  amount of the oil within the suction line is greater than or equal to the oil threshold (see at least Ogata et al. paragraphs [0104]; [0084]).
Regarding claim 32, Yamamoto, as modified above, further discloses wherein the controller is further configured to perform operations comprising:  
maintaining the oil control valve in the closed state based on a determination that a measured amount of oil within the suction line is greater than or equal to the oil threshold (see at least Ogata et al. paragraphs [0104]; [0084]).
Regarding claim 33, Yamamoto does not disclose further comprising an oil sensor configured to measure an amount of oil within the suction line and transmit a signal representing the amount of oil within the suction line.
Ogata et al. further teaches further comprising an oil sensor configured to measure an amount of oil within the suction line and transmit a signal representing the amount of oil within the suction line to the controller (see at least paragraphs [0084], [0104]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Yamamoto with further comprising an oil sensor configured to measure an amount of oil within the suction manifold and transmit a signal representing the amount of oil within the suction line, as taught by Ogata et al., to improve the system of Yamamoto by allowing for an adequate oil supply to the compressor to be monitored and maintained at all times.  
Regarding claim 34, Yamamoto, as modified by Ogata et al., further discloses wherein the controller is further configured to perform operations comprising receiving the signal representing the amount of oil within the suction line (see at least Yamamoto controller #30; Ogata et al. paragraphs [0084], [0104]).  
Regarding claim 35, Yamamoto further discloses wherein a flow of oil back to each of the plurality of compressors is balanced such that a level of oil is maintained above a minimum level in each of the plurality of compressors (see at least for example paragraphs [0034]; [0038]).
Regarding claim 39, Yamamoto, as modified by Ogata et al., further discloses wherein the controller is further configured to perform operations comprising, after a predetermined amount of time: adjusting the plurality of oil equalization valves to an open state; and subsequent to adjusting the plurality of oil equalization valves to an open state, adjusting the plurality of oil equalization valves to a closed state (see at least paragraphs [0078]-[0083] and [0086]-[0090]: the valve are periodically opened and closed).

Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Ogata et al. as applied to claim 27 above, and further in view of Kasai et al. (US 5,369,958: previously cited).
Regarding claim 36, Yamamoto in view of Ogata et al. does not disclose wherein the plurality of equalization lines are further configured to, when a measured amount of oil is below an oil threshold, only return CO2 refrigerant from the plurality of compressors to the suction line.
Kasai et al. teaches another refrigeration system wherein the plurality of equalization lines are further configured to, when a measured amount of oil is below an oil threshold, only return refrigerant from the plurality of compressors to the suction line (see at least column 5, lines 2-16).  
It would, therefore, have been obvious to provide the system of Yamamoto in view of Ogata et al. with wherein the plurality of equalization lines are further configured to, when a measured amount of oil is below an oil threshold, only return CO2 refrigerant from the plurality of compressors to the suction line, as taught by Kasai et al., to improve the system of Yamamoto in view of Ogata et al. by preventing wet vapor suction (see at least Kasai et al. column 5, lines 2-16).  
Regarding claim 37, Yamamoto, as modified above, further discloses wherein the oil threshold comprises a maximum allowable oil level or a maximum desirable oil level within each of the compressors (see at least Ogata et al. paragraphs [0104]; [0084]).


Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Ogata et al. as applied to claim 27 above, and further in view of Funahashi et al. (US 4,928,500: previously cited).
Regarding claim 38, Yamamoto in view of Ogata et al. does not disclose wherein the controller is further configured to perform operations comprising stopping operation of the CO2 refrigeration system when a measured amount of oil is less than a shutdown oil threshold.
Funahashi et al. teaches another refrigeration system wherein the controller is further configured to perform operations comprising stopping operation of the CO2 refrigeration system when a measured amount of oil is less than a shutdown oil threshold (see at least Figure 7a).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Yamamoto in view of Ogata et al. with wherein the controller is further configured to perform operations comprising stopping operation of the CO2 refrigeration system when a measured amount of oil is less than a shutdown oil threshold, as taught by Funahashi et al., to improve the system of Yamamoto in view of Ogata et al. by preventing damage to system components through continued operation with sub-optimal oil levels.  

Claims 40-48, and 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (EP 1443286: cited by Applicant) in view of Ogata et al. (US 2011/0138831: previously cited).
Regarding claim 40, Yamamoto discloses a method for operating a refrigeration system that provides cooling for a refrigeration load, the method comprising: 
operating a plurality of compressors to circulate the refrigerant within the refrigeration system (see at least compressors #1a/#1b/#1c); 
delivering a portion of the refrigerant to at least one of the plurality of compressors via a suction line coupled to an inlet of at least one of the plurality of compressors (see at least inlet pipes #12a/#12b/#12c); 
separating oil from the refrigerant at an oil separator (see at least oil separator #4);
delivering the separated oil from the oil separator to the suction line via an oil return line (see at least collecting pipe #17 fed by oil return pipe #21);
mixing the separated oil with the refrigerant in the suction line (see at least paragraph [0031]); 
periodically opening a plurality of oil equalization valves (see at least Figure 6, control unit #30 connected to valves #51a/#51b; paragraph [0077]) to cause a flow of excess oil from the plurality of compressors into the oil equalization lines to equalize an amount of oil within each compressor of the plurality of compressors (see at least paragraphs [0078]-[0083] and [0087]-[0090]: opening of the valves #51a/#51b causes the oil to flow back into the capillary tubes which equalizes the amount of oil).
Yamamoto does not disclose determining an amount of oil within the suction line; comparing the determined amount of oil within the suction line to a threshold amount; nor that the oil equalization operation(s) are based on a result of the comparison.
Ogata et al. teaches another refrigeration system/method comprising: determining an amount of oil within the suction line (see at least paragraphs [0084]; [0104]); comparing the determined amount of oil within the suction line to a threshold amount (see at least paragraphs [0084]; [0104]); and that oil equalization operation(s) are based on a result of the comparison (see at least paragraphs [0084]; [0104]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Yamamoto with determining an amount of oil within the suction line; comparing the determined amount of oil within the suction line to a threshold amount; nor that the oil equalization operation(s) are based on a result of the comparison, as taught by Ogata et al., to improve the system of Yamamoto by allowing for an adequate oil supply to the compressor to be monitored and maintained at all times.
Yamamoto is silent regarding using carbon dioxide (CO2) as a refrigerant.
Ogata et al. further teaches using carbon dioxide (CO2) as a refrigerant (see at least paragraph [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Yamamoto with using carbon dioxide (CO2) as a refrigerant, as taught by Ogata et al., to improve the method of Yamamoto by utilizing a readily abundant, low global warming potential, non-ozone depleting refrigerant.  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Yamamoto with using carbon dioxide (CO2) as a refrigerant, as taught by Ogata et al., since it has been held “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)”
Regarding claim 41, Yamamoto, as modified above, further discloses further comprising flowing the CO2 refrigerant and oil from the plurality of compressors through a discharge line to the oil separator, the discharge line configured to receive the CO2 refrigerant and the oil from the plurality of compressors (see at leas high-pressure-side pipe #3; oil separator #4).
Regarding claim 42, Yamamoto as modified by Ogata et al. further discloses wherein determining an amount of oil within the suction line comprises measuring an amount of oil within the suction line via an oil sensor coupled to the suction line (see at least Ogata et al. paragraphs [0084], [0104]).
Regarding claim 43, Yamamoto does not disclose, in the same embodiment, further comprising an oil control valve located along the oil return line to control a flow of oil from the oil separator to the suction line.
 However, Yamamoto further discloses, in another embodiment, further comprising an oil control valve located along the oil return line to control a flow of oil from the oil separator to the suction line (see at least Figure 3, valve #24).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the embodiment of Yamamoto with further comprising an oil control valve located along the oil return line to control a flow of oil from the oil separator to the suction line, as taught by the other embodiment of Yamamoto, to improve the system/method of Yamamoto by allowing for oil levels to be controlled during start-up/shut-down (see at least Yamamoto paragraphs [0051]-[0055]).  
Regarding claim 44, Yamamoto, as modified above, further discloses wherein the oil is permitted to flow from the oil separator to the suction line when the oil control valve is open and prevented from flowing from the oil separator to the suction line when the oil control valve is closed. (Yamamoto Figure 3, control unit #30 paragraphs [0051]-[0055]; Ogata et al. paragraphs [0104]; [0084]).
Regarding claim 45, Yamamoto, as modified above, further discloses wherein operating the oil control valve comprises: 
opening the control valve in response to a determination that the amount of oil within the suction line is less than an oil threshold; and 
keeping the oil control valve closed in response to a determination that the  amount of the oil within the suction line is greater than or equal to the oil threshold (see at least Ogata et al. paragraphs [0104]; [0084]).
Regarding claim 46, Yamamoto, as modified above, further discloses further comprising:  
maintaining the oil control valve closed when a measured amount of oil within the suction line is greater than or equal to the oil threshold (see at least Ogata et al. paragraphs [0104]; [0084]).
Regarding claim 47, Yamamoto, as modified above, further discloses wherein the oil threshold comprises a maximum allowable oil level or a maximum desirable oil level within each of the compressors (see at least Ogata et al. paragraphs [0104]; [0084]).
Regarding claim 48, Yamamoto further discloses balancing a flow of oil back to each of the plurality of compressors such that a level of oil is maintained above a minimum level in each of the plurality of compressors (see at least for example paragraphs [0034]; [0038]).
Regarding claim 51, Yamamoto, as modified by Ogata et al., further discloses further comprising: opening the plurality of oil equalization valves; and closing the plurality of oil equalization valves after a predetermined amount of time (see at least paragraphs [0078]-[0083] and [0086]-[0090]: the valve are periodically opened and closed).
Regarding claim 52, Yamamoto further discloses flowing the oil from the oil separator into a portion of the oil return line (see at least collecting pipe #17 fed by oil return pipe #21 from oil separator #4); 
flowing the oil from the plurality of oil equalization lines into the portion of the oil return line (see at least capillary tubes #16a/#16b/#16c also feeding collecting pipe #17); and 
delivering the oil from the oil separator and the oil from the plurality of oil equalization lines in the portion of the oil return line to the suction line (see at least the oil is combined in collecting pipe #17 from both the equalization lines and the separator and sent to inlet pipes #12a/#12b/#12c).

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Ogata et al. as applied to claim 40 above, and further in view of Kasai et al. (US 5,369,958: previously cited).
Regarding claim 49, Yamamoto in view of Ogata et al. does not disclose further comprising returning only CO2 refrigerant from the plurality of compressors to the suction line by the plurality of oil equalization lines when a measured amount of oil is below an oil threshold.
Kasai et al. teaches another refrigeration system/method further comprising returning only CO2 refrigerant from the plurality of compressors to the suction line by the plurality of oil equalization lines when a measured amount of oil is below an oil threshold (see at least column 5, lines 2-16).  
It would, therefore, have been obvious to provide the method of Yamamoto in view of Ogata et al. with further comprising returning only CO2 refrigerant from the plurality of compressors to the suction line by the plurality of oil equalization lines when a measured amount of oil is below an oil threshold, as taught by Kasai et al., to improve the method of Yamamoto in view of Ogata et al. by preventing wet vapor suction (see at least Kasai et al. column 5, lines 2-16).  

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Ogata et al. as applied to claim 40 above, and further in view of Funahashi et al. (US 4,928,500).
Regarding claim 50, Yamamoto in view of Ogata et al. does not disclose further comprising shutting down the CO2 refrigeration system when a measured amount of oil is less than a shutdown oil threshold..
Funahashi et al. teaches another refrigeration system/method further comprising shutting down the CO2 refrigeration system when a measured amount of oil is less than a shutdown oil threshold (see at least Figure 7a).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Yamamoto in view of Ogata et al. with further comprising shutting down the CO2 refrigeration system when a measured amount of oil is less than a shutdown oil threshold., as taught by Funahashi et al., to improve the method of Yamamoto in view of Ogata et al. by preventing damage to system components through continued operation with sub-optimal oil levels.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAVIA SULLENS/Primary Examiner, Art Unit 3763